SECOND AMENDED AND RESTATED SECURED REVOLVING CREDIT AGREEMENT dated as of November 1, 2007 among DOLPHIN MALL ASSOCIATES LLC, FAIRLANE TOWN CENTER LLC and TWELVE OAKS MALL, LLC as Borrowers, THE LENDERS SIGNATORY HERETO, each as a Bank, EUROHYPO AG, NEW YORK BRANCH, as Administrative Agent and Lead Arranger, COMERICA BANK, as Co-Syndication Agent, PNC BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent PB (USA) REALTY CORPORATION, as Co-Documentation Agent, JPMORGAN CHASE BANK, N.A., as Co-Documentation Agent, and CALYON NEW YORK BRANCH, as Co-Documentation Agent TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; ETC. 2 SECTION 1.01 Definitions. 2 SECTION 1.02 Accounting Terms. 17 SECTION 1.03 Computation of Time Periods. 17 SECTION 1.04 Rules of Construction. 17 ARTICLE II LOANS 18 SECTION 2.01 The Loans. 18 SECTION 2.02 Purpose. 19 SECTION 2.03 Advances, Generally. 19 SECTION 2.04 Procedures for Advances. 19 SECTION 2.05 Additional Conditions to Advances. 20 SECTION 2.06 Interest Periods; Renewals. 20 SECTION 2.07 Interest. 21 SECTION 2.08 Fees. 21 SECTION 2.09 Notes. 21 SECTION 2.10 Prepayments. 22 SECTION 2.11 Termination of Commitments. 22 SECTION 2.12 Method of Payment. 22 SECTION 2.13 Elections, Conversions or Continuation of Loans. 23 SECTION 2.14 Minimum Amounts. 23 SECTION 2.15 Certain Notices Regarding Elections, Conversions and Continuations of Loans. 23 SECTION 2.16 Late Payment Premium. 24 SECTION 2.17 Letters of Credit. 24 SECTION 2.18 Extension Of Maturity. 25 SECTION 2.19 Additional Loan Commitments. 26 ARTICLE III YIELD PROTECTION; ILLEGALITY; ETC. 27 SECTION 3.01 Additional Costs. 27 SECTION 3.02 Limitation on Types of Loans. 29 SECTION 3.03 Illegality. 29 SECTION 3.04 Treatment of Affected Loans. 30 SECTION 3.05 Certain Compensation. 30 SECTION 3.06 Capital Adequacy. 30 SECTION 3.07 Replacement of Banks. 30 ARTICLE IV CONDITIONS PRECEDENT 30 SECTION 4.01 Conditions Precedent to the Initial Advance. 30 SECTION 4.02 Conditions Precedent to Advances After the Initial Advance. 30 SECTION 4.03 Deemed Representations. 30 ARTICLE V REPRESENTATIONS AND WARRANTIES 30 SECTION 5.01 Due Organization. 30 SECTION 5.02 Power and Authority; No Conflicts; Compliance With Laws. 30 SECTION 5.03 Legally Enforceable Agreements. 30 SECTION 5.04 Litigation. 30 SECTION 5.05 Good Title to Properties. 30 SECTION 5.06 Taxes. 30 SECTION 5.07 ERISA. 30 SECTION 5.08 No Default on Outstanding Judgments or Orders. 30 SECTION 5.09 No Defaults on Other Agreements. 30 SECTION 5.10 Government Regulation. 30 SECTION 5.11 Environmental Protection. 30 SECTION 5.12 Solvency. 30 SECTION 5.13 Financial Statements. 30 SECTION 5.14 Valid Existence of Material Affiliates. 30 SECTION 5.15 Insurance. 30 SECTION 5.16 Separate Tax and Zoning Lot. 30 SECTION 5.17 Zoning and other Laws; Covenants and Restrictions. 30 SECTION 5.18 Utilities Available. 30 SECTION 5.19 Roads. 30 SECTION 5.20 Premises Documents and Leases. 30 SECTION 5.21 Accuracy of Information; Full Disclosure. 30 SECTION 5.22 Money Laundering. 30 SECTION 5.23 Ownership. 30 ARTICLE VI AFFIRMATIVE COVENANTS 30 SECTION 6.01 Maintenance of Existence. 30 SECTION 6.02 Maintenance of Records. 30 SECTION 6.03 Maintenance of Insurance. 30 SECTION 6.04 Compliance with Laws; Payment of Taxes. 30 SECTION 6.05 Right of Inspection. 30 SECTION 6.06 Compliance With Environmental Laws. 30 SECTION 6.07 Payment of Costs. 30 SECTION 6.08 Maintenance of Properties. 30 SECTION 6.09 Reporting and Miscellaneous Document Requirements. 30 SECTION 6.10 Premises Documents; Leases. 30 SECTION 6.11 Compliance with Covenants, Restrictions and Easements. 30 SECTION 6.12 Management, Leasing and Service Contracts. 30 SECTION 6.13 Correction of Defects; Remediation. 30 SECTION 6.14 Estoppel Certificates. 30 ARTICLE VII NEGATIVE COVENANTS 30 SECTION 7.01 Mergers Etc. 30 SECTION 7.02 Investments. 30 SECTION 7.03 Sale of Assets. 30 SECTION 7.04 Interest Rate Hedging. 30 SECTION 7.05 Control of Borrower. 30 SECTION 7.06 Certain Restrictions on Activities of TCI. 30 SECTION 7.07 Indebtedness. 30 SECTION 7.08 No Transfers or Encumbrances; Permitted Transfers. 30 ARTICLE VIII FINANCIAL COVENANTS AND ADJUSTMENTS 30 SECTION 8.01 Financial Covenants. 30 SECTION 8.02 Certain Pro-Forma Adjustments. 30 ARTICLE IX EVENTS OF DEFAULT 30 SECTION 9.01 Events of Default. 30 SECTION 9.02 Remedies. 30 ARTICLE X ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS 30 SECTION 10.01 Appointment, Powers and Immunities of Administrative Agent. 30 SECTION 10.02 Reliance by Administrative Agent. 30 SECTION 10.03 Defaults. 30 SECTION 10.04 Rights of Administrative Agent as a Bank. 30 SECTION 10.05 Sharing of Costs by Banks; Indemnification of Administrative Agent. 30 SECTION 10.06 Non-Reliance on Administrative Agent and Other Banks. 30 SECTION 10.07 Failure of Administrative Agent to Act. 30 SECTION 10.08 Resignation or Removal of Administrative Agent. 30 SECTION 10.09 Amendments Concerning Agency Function. 30 SECTION 10.10 Liability of Administrative Agent. 30 SECTION 10.11 Transfer of Agency Function. 30 SECTION 10.12 Non-Receipt of Funds by Administrative Agent Adjustments. 30 SECTION 10.13 Withholding Taxes. 30 SECTION 10.14 Pro Rata Treatment. 30 SECTION 10.15 Sharing of Payments Among Banks. 30 SECTION 10.16 Possession of Documents. 30 SECTION 10.17 Minimum Commitment by Administrative Agent. 30 ARTICLE XI NATURE OF OBLIGATIONS 30 SECTION 11.01 Absolute and Unconditional Obligations. 30 SECTION 11.02 Non-Recourse. 30 ARTICLE XII MISCELLANEOUS 30 SECTION 12.01 Binding Effect of Request for Advance 30 SECTION 12.02 Amendments and Waivers 30 SECTION 12.03 Usury 30 SECTION 12.04 Expenses; Indemnification 30 SECTION 12.05 Assignment; Participation 30 SECTION 12.06 Addition and Release of Properties. 30 SECTION 12.07 Documentation Satisfactory 30 SECTION 12.08 Notices, Etc 30 SECTION 12.09 Setoff 30 SECTION 12.10 Gross-Up for Taxes 30 SECTION 12.11 Twelve Oaks Partial Releases 30 SECTION 12.12 Table of Contents; Headings 30 SECTION 12.13 USA Patriot Act Notice 30 SECTION 12.14 Severability 30 SECTION 12.15 Counterparts 30 SECTION 12.16 Integration 30 SECTION 12.17 Governing Law 30 SECTION 12.18 Waivers 30 SECTION 12.19 JURISDICTION; IMMUNITIES 30 EXHIBIT A - Assignment and Assumption Agreement EXHIBIT B - Authorization Letter EXHIBIT C-1 - Note for DolphinLLC EXHIBIT C-2 - Note for Fairlane LLC EXHIBIT C-3 - Note for TOLLC EXHIBIT D - List of Material Affiliates EXHIBIT E - Solvency Certificate EXHIBIT F - Notice of Assignment of Lease EXHIBIT G-1 - Advance Request for DolphinLLC EXHIBIT G-2 - Advance Request for Fairlane LLC EXHIBIT G-3 - Advance Request for TOLLC EXHIBIT H - Acceptance Letter EXHIBIT I - Insurance Requirements EXHIBIT J - Dolphin Residual Parcels SECOND AMENDED AND RESTATED SECURED REVOLVING CREDIT AGREEMENT (“Agreement”) dated as of November1, 2007, among DOLPHIN MALL ASSOCIATES LLC, a limited liability company organized and existing under the laws of the State of Delaware (“DolphinLLC”), FAIRLANE TOWN CENTER LLC, a limited liability company organized and existing under the laws of the State of Michigan (“Fairlane LLC”) and TWELVE OAKS MALL, LLC, a limited liability company organized and existing under the laws of the State of Michigan, as borrowers (“TOLLC”; DolphinLLC, Fairlane LLC and TOLLC are each referred to herein as a “Borrower” and collectively as “Borrowers”), EUROHYPOAG, NEW YORK BRANCH, as administrative agent for the Banks (in such capacity, together with its successors in such capacity, “Administrative Agent”), and EUROHYPO AG, NEW YORK BRANCH (in its individual capacity and not as Administrative Agent, “Eurohypo”) and the other lenders signatory hereto (Eurohypo, the other lenders signatory hereto and such other lenders who from time to time become Banks pursuant to Section 2.19, Section 3.07 or 12.05, each a “Bank” and collectively, the “Banks”); this Agreement is joined in by THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP, a Delaware limited partnership (“TRG”), for the limited purposes set forth at the end of this Agreement. WHEREAS, pursuant to the terms and conditions of that certain Secured Revolving Credit Agreement, dated as of October13, 2004 (as amended, the “Original Credit Agreement”) by and among TRG, as borrower, Eurohypo, as agent and as a lender and the other lenders party thereto from time to time, extended credit to TRG pursuant to a revolving credit facility in the maximum principal amount of $350,000,000; WHEREAS, the Original Credit Agreement was amended and restated by that certain Amended and Restated Secured Revolving Credit Agreement dated as of August9, 2006 (the “Amended Credit Agreement”) under which the Borrowers became the borrowers of the obligations thereunder; WHEREAS, Dolphin Mall Associates Limited Partnership, a Delaware limited partnership, has now been converted to a Delaware limited liability company named Dolphin Mall Associates LLC; WHEREAS, this Agreement continues and restates the terms of the debt under the Amended Credit Agreement and is made by and between Borrowers, Administrative Agent and the Banks in substitution and replacement of the Amended Credit Agreement in its entirety; WHEREAS, each Borrower desires that the Banks extend credit to them as provided for herein and subject to the terms and conditions hereof the Banks are prepared to extend such credit; and WHEREAS, this Agreement sets forth the terms and conditions upon which the Banks have agreed to, interalia, extend a secured revolving credit and facility to Borrowers up to $550,000,000 (subject to increase as set forth in Section 2.19); NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby amend and restate the Amended Credit Agreement in its entirety as follows: ARTICLE I DEFINITIONS; ETC. SECTION 1.01Definitions.As used in this Agreement the following terms have the following meanings: “Acceptance Letter” has the meaning specified in Section 2.19(c). “Actions” has the meaning specified in Section 5.04. “Additional Costs” has the meaning specified in Section 3.01. “Administrative Agent” has the meaning specified in the preamble. “Administrative Agent’s Office” means Administrative Agent’s office located as set forth on its signature page hereof, or such other address in the United States as Administrative Agent may designate by notice to Borrowers and the Banks. “Affected Bank” has the meaning specified in Section 3.07. “Affected Loan” has the meaning specified in Section 3.04. “Affiliate” means, with respect to any Person (the “first Person”), any other Person (1) which directly or indirectly controls, or is controlled by, or is under common control with the first Person or (2) 10% or more of the beneficial interest in which is directly or indirectly owned or held by the first Person.The term “control” means the possession, directly or indirectly, of the power, alone, to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract, or otherwise. “Agreement” means this Second Amended and Restated Secured Revolving Credit Agreement. “Amended Credit Agreement” has the meaning specified in the Recitals to this Agreement. “Anchors” means, for each Property, those department store companies which own, occupy and/or operate the related Anchor Stores. “Anchor Stores” means, for each Property, those department stores located on parcels contiguous to such Property (together with the Nordstrom’s store at Twelve Oaks which is located on such Property) which, together with the Improvements on such Property at Fairlane and Twelve Oaks or any other property which has been added as a Property pursuant to the provisions of Section12.06, are being operated as an integrated shopping center pursuant to the REA. “Applicable Lending Office” means, for each Bank and for its LIBOR Loan or Base Rate Loan, as applicable, the lending office of such Bank (or of an Affiliate of such Bank) designated as such on its signature page hereof or in the applicable Assignment and Assumption Agreement, or such other office of such Bank (or of an Affiliate of such Bank) as such Bank may from time to time specify to Administrative Agent and Borrowers as the office by which its LIBOR Loan or Base Rate Loan, as applicable, is to be made and maintained. “Applicable Margin” means with respect to Base Rate Loans and LIBOR Loans, the respective rates per annum determined, at any time, based on the Property Debt Yield at the time, in accordance with the table below (any change in the Property Debt Yield, including any change pursuant to Section 2.05, causing it to move to a different range on said table shall effect an immediate change as of the date that financial results are or are required to be reported, whichever is earlier pursuant to this Agreement for the calendar quarter for which Property Debt Yield is being determined or, in the case of an adjustment pursuant to Section 2.05, as of the date specified in said Section, in the Applicable Margin). Property Debt Yield Applicable Margin for Base Rate Loans (% per annum) Applicable Margin for LIBOR Loans (% per annum) Greater than 15% -0- 0.70 Less than or equal to 15% -0- 0.85 “Appraised Value” shall mean (i) with respect to each of Dolphin, Fairlane and Twelve Oaks, the “as is” appraised value of each such Property as determined pursuant to Section 4.01(7) prior to or at the time of execution hereof (as updated only by any reappraisal obtained to comply with Section 2.01(f) or Section 12.06(c)(iv)) and (ii) with respect to each Property added as security for the Obligations pursuant to Section 12.06, the appraised value of such Property as determined pursuant to Section 12.06(b) immediately prior to such Property being added as security for the Obligations (as updated only by any reappraisal obtained to comply with Section 2.01(f) or Section 12.06(c)(iv)).Each such appraisal shall be commissioned by the Administrative Agent at the Borrower’s expense and shall be satisfactory to the Required Banks. “Assignee” has the meaning specified in Section 12.05. “Assignment and Assumption Agreement” means an Assignment and Assumption Agreement, substantially in the form of EXHIBIT A, pursuant to which a Bank assigns and an Assignee assumes rights and obligations in accordance with the terms of this Agreement. “Assignment of Contracts” means for each Property, an assignment by the applicable Borrower to Administrative Agent of all of such Borrower's right, title and interest in and to contracts, permits, warranties and other similar items relating to the applicable Property to the extent assignable, as amended and restated simultaneously herewith. “Authorization Letter” means a letter agreement executed by Borrowers in the form of EXHIBITB. “Availability” means, at any time with respect to any Bank and any Borrower, the excess of (x)such Bank’s ProRata Share of such Borrower’s Maximum Borrower Availability over (y)the sum of (i)the outstanding Loans by such Bank to such Borrower and (ii)such Bank’s ProRata Share of the outstanding Letters of Credit issued on behalf of such Borrower. “Bank” and “Banks” have the respective meanings specified in the preamble. “Bank Parties” means Administrative Agent and the Banks. “Banking Day” means (1) any day on which commercial banks are not authorized or required to close in New York, New York and (2) whenever such day relates to a LIBOR Loan, an Interest Period with respect to a LIBOR Loan, or notice with respect to a LIBOR Loan, a day on which dealings in Dollar deposits are also carried out in the London interbank market and banks are open for business in London. “Banks’
